Pee Curiam,
The accused was convicted of murder of the first degree and sentenced according to law. An appeal to this court was followed by eighteen assignments of error. Assignments one, two and three relate to disqualifications of jurors. The first assignment related to a juror’s “ scruples against capital punishment.” The defendant peremptorily challenged the juror on this ground, and when the jury box was full several of his peremptory challenges remained. “ Where a challenge for bias is disallowed and the defendant challenges peremptorily, no injury is done the defendant if he still have other peremptory challenges.” The second and third assignments allege that jurors Deckman and Senseman were disqualified by the testimony of Koser and Hetrick. The testimony referred to failed to establish cause for a new trial. The counsel of the accused made no effort to sustain the alleged disqualification in their printed argument, and an oral argument, if made, would have been unavailing because, as we have seen, the testimony referred to furnished no warrant for a reversal.
The fourth assignment is based on an excerpt from the general charge which, taken in connection with the latter, and the testimony in the case, furnished no ground for complaint or suggestion of error.
The fifth assignment rests upon the assumption that the model admitted in evidence was misleading and therefore prejudicial to the interest or right of the accused. We do not so regard it. There was no error committed in the admission of it or in the construction thereof, nor can we discover in the model any ground for asserting that the defendant was *382prejudiced or in the slightest degree injured by it. The sixth assignment relates to testimony showing the relations between Mrs. Collins and the accused. It was clearly competent to prove motive: Com. v. Ferrigan, 44 Pa. 386 ; Turner v. Commonwealth, 86 Pa. 54. Comment upon this subject is unnecessary.
The seventh, eighth, ninth, tenth and eleventh assignments have been carefully considered by us and we cannot find in either of them any cause for reversing or setting aside the verdict and judgment. The twelfth, thirteenth, fourteenth and fifteenth assignments have been duly considered by us and we are unable to find in them anything prejudicial to the rights of the accused. The same may be said of the sixteenth, seventeenth and eighteenth assignments. The answers to the defendant’s fifth, seventh, eighth and ninth points sufficiently appear in the general charge.
A careful examination of the charge, of the answers to the defendant’s points, and of the testimony referred to and discussed in the paper-books, have convinced us that no error was committed in the trial of the case. It was presented fairly and impartially to the consideration of the jury and no valid reason appears for calling in question the disposition made of it.
The judgment is affirmed and it is directed that the record be remitted in order that the sentence may be carried into execution according to law.